Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims 1 and 9:

    PNG
    media_image1.png
    275
    645
    media_image1.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that the combination of Robinson incorporating the techniques taught by Kim would not have “appreciated” that the combination of the steps in claims 1 and 9 is used for “obfuscating the information bits” and further points to paragraphs [0081] and [0082] of the instant specification for further support. As per paragraph [0081], “Employing PCS together with a digital FIR filter…to perform deterministic phase mapping may provide a significant level of security” and paragraph [0082] states, “deterministic phase mapping and de-mapping…may provide a significant level of security where the DSP includes PCS”. Paragraph [0049] further states “the digital filter 50, 100 may be designed specifically for introduction and removal of the obfuscation function”. Thus, it can be clearly seen from these paragraphs, that the digital filter is responsible for obfuscating the information bits and incorporating PCS (to achieve a Gaussian probability distribution of visitation probabilities) along with the digital filter provides the significant level of security. Robinson already teaches that the digital filter introduces such deterministic changes to obfuscate the information bits and Kim teaches a DSP that employs the combination of Robinson in view of Kim teaches obfuscating the information bits using both the PCS technique and the digital filter. Arguing additional advantages or latent properties and arguing mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention or the fact that the application recognized another advantage which would naturally flow from the suggestion of the prior art cannot be basis for patentability when the different would otherwise be obvious. MPEP 2145 section II.
Applicants’ further remarks regarding claims 1 and 9:

    PNG
    media_image2.png
    138
    637
    media_image2.png
    Greyscale

The examiner respectfully disagrees. As already stated above, references Robinson in view of Kim each teach the limitations required for such security which is also evidenced by the instant specification. It seems as though the applicant is trying to claim that the PCS technique taught by Kim could be used for other purposes but cannot be used to provide security to the transmission/obfuscate the information bits and that the inventors are the only ones who combined PCS along with the digital filter to provide this “superior level of” security in the fiber. The examiner requests the applicant to submit factual evidence to support such unexpected results as well as showing expected results as per MPEP 716 via a Declaration/affidavit under 37 CFR 1.132.
Applicants’ remarks regarding claim 15:

    PNG
    media_image3.png
    197
    634
    media_image3.png
    Greyscale

	The examiner considers the applicants’ remarks regarding the rejection of claim 15 as taught by Sun in view of Robinson in view of Kim. These remarks are now moot under new grounds of rejection and interpretation as taught by Robinson in view of Kim in view of Sun, wherein Robinson is the primary reference that is modified by Kim and Sun, as posted in the update office action below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 15 (and its dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 15 state “thereby eliminating any useful decryption error metric”. There is no support for “decryption error metric” in the instant specifications. The applicant states in page 7 of the remarks that paragraph 81 shows support for this amendment. As per paragraph [0081], “PCS along with the digital filter that performs the deterministic phase mapping provides a security in the communication system. A general FIR/IIR digital decoder does not have any metric or parameter to monitor for convergence or determine the precise filter used to introduce the deterministic phase mapping. The underlying modulation structure and information bits are concealed unless a priori knowledge of the digital filter is known”. Nowhere in paragraph [0081] is there any indication of what an “error metric” comprises and further there is no description as to what the “decryption error metric” is or what the “useful decryption error metric” is. If the digital filter does not have prior knowledge of the digital filter function, then in this case, the digital filter does not have any metric or parameter to determine this specific function. Is this metric or parameter supposed to be the “decryption error metric”?
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 15 (and its dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 15 state “thereby eliminating any useful decryption error metric”. This part of the claim is vague and confusing to the examiner. It is not at all clear to the examiner what comprises a decryption error metric and furthermore what is considered a useful decryption error metric and what is not useful.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 9, 12, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 8538272) in view of Kim et al. (US 10396899).
Regarding claim 1, Robinson teaches a method for concealing information conveyed by a modulated carrier signal from a transmitter device (using the components of Fig. 3; Col. 3, lines 48-50, The invention also provides an optical transmitter for encrypting an optical communications signal to be conveyed across an optical link within an optical communication system) to a receiver device (using the components of Fig. 5), the method comprising: at the transmitter device (Fig. 3, transmitter device comprising 2 and 10) using a transmitter digital signal processor (DSP) (Fig. 3, digital signal processing device 10) to generate digital drive signals from information bits (Col. 3, lines 61-63, this transmitter uses digital signal processing of an electrical input signal in order to derive a signal for control of an optical modulator…),  including obfuscating the information bits (Col. 14, lines 1-3, frequency changes will destroy the quantized pulse nature…thereby making it difficult to intercept without knowledge of the code…) by selecting symbols of a discrete data constellation (Col. 2, lines 18-20, the invention described here applies to multi-level coding schemes…; lines 20-22, the discrete states of multi-level coding schemes are collectively referred to as symbols…) and using a digital filter implemented in the transmitter DSP (Fig. 3, digital filter 14) to introduce pseudo-random deterministic changes in phase or both phase and amplitude into the digital drive signals (Col. 13, lines 60-67, the digital electrical filter can be used to implement changes…A pseudo randomly selected phase shift can be applied to each frequency component which can then be removed on reception with knowledge of the pseudo random code…; Claim 16, a receiver digital filter for filtering the electrical signal using an inverse of an encryption function which had been used in the transmission of the optical signal…) such that the discrete data constellation is remapped into a continuous signal without identifiable constellation points (Col. 3, lines 60-65, such that the optical signal transmitted over the link is a continuous analogue signal rather than a series of discrete pulses…; Col. 2, lines 20-22, the discrete states of multi-level coding schemes are collectively referred to as symbols…; Col. 12, line 56-58, an optical signal tapped from a span in the network does not comprise a readily identifiable sequence of binary optical pulses…) thereby eliminating any useful decryption error metric (Col. 14, lines 1-3, frequency changes will destroy the quantized pulse nature i.e. the eavesdropper will not be able to decrypt the original information because of the pseudo random changes made to the information signal); converting the digital drive signals to respective analog drive signals (Fig. 3, using converter 30; Col. 10, lines 30-35, This stream of digital values can then be converted into the corresponding analog signal 12 using a digital to analog converter 30); driving one or more modulators with the analog drive signals to modulate a carrier signal or components of the carrier signal thereby producing the modulated carrier signal (Fig. 3, modulator 20; Col. 8, lines 25-30, In the illustrate embodiment, electrical to optical conversion is accomplished by using a source 18 coupled to optical modulator 20. In this case, the signal 12 can be used an as input to control the optical modulator 20); and transmitting the modulated carrier signal (Fig. 3, output from modulator 20); and at the receiver device (receiver side shown in Fig. 5) receiving a distorted version of the modulated carrier signal (Col. 6, lines 5-10, processing the output at the receiver…to accurately detect the input signal within the distorted output signal…; Col. 1, lines 45-46, the transmitted signal will be distorted by transmission impairments such as dispersion and the recovered signal will always include some amount of noise not present at the transmitter…); determining analog received signals from the distorted version of the modulated carrier signal (Fig. 5, using O/E 6); converting the analog received signals to respective digital received signals (Fig. 5, digital signal processing device 10 at the receiver side; Col. 7, lines 9-12, The received electrical signal components are then sampled using one or more analog to digital converters…); and Page 2 of 10Appl. No.16/198,464Response to Office Action mailed September 20. 2019using a receiver DSP (Fig. 5, digital signal processing device 10) to process the digital received signals to yield recovered bits (Col. 7, lines 5-13, the received electrical signal components are then sampled using ADCs and digitally filtered using the compensation function to generate an output electrical signal which is a substantially undistorted version of the original communications signal…), including using a digital filter (Fig. 5, digital filter 14) implemented in the receiver DSP to remove the pseudo-random deterministic changes from the digital received signals (Col. 13, lines 60-67, the digital electrical filter can be used to implement changes…A pseudo randomly selected phase shift can be applied to each frequency component which can then be removed on reception with knowledge of the pseudo random code…; Claim 16, a receiver digital filter for filtering the electrical signal using an inverse of an encryption function which had been used in the transmission of the optical signal…).  
Although Robinson teaches utilizing the transmitter with multi-level encoding schemes and communicating it with a receiver device, Robinson doesn’t teach applying probabilistic constellation shaping to all or a portion of the information bits to yield shaped bits and mapping the bits based on the shaped bits and any unshaped portion of the information bits, selecting symbols of a non-binary data constellation and also applying inverse probabilistic constellation shaping at the coherent receiver side.
Kim teaches applying probabilistic constellation shaping to all information bits to yield shaped bits on the transmitter side (Fig. 6, probabilistic constellation shaping on transmitter side using matcher 604; Col. 16, lines 55-65, For example, matcher 604 may be configured to control the probability of occurrence of certain constellation points on the transmitter side) and mapping the bits based on the shaped bits and any unshaped portion of the information bits by a DSP (Col. 11, lines 5-8, In various embodiments, transmitter 102 and receiver 112 may include respective mapping/de-mapping functionality such as within a digital signal processor (DSP) module (this shows that the transmitter side and the receiver side comprises a DSP that performs the mapping function amongst other functions); Col. 16, line 65 – Col. 17, line 5, Following matcher 604…symbol mapper 608 may map the binary data 602 (now with probabilities shaped by matcher 604) to respective symbols…), selecting symbols of a non-binary data constellation based on the shaped bit and any unshaped bits (Col. 17, lines 20-25, probabilistic constellation shaping may be applied to a transponder configured to transmit an optical signal using 64QAM…; Col. 2, lines 5-10, the optical transmit network may further include a network management system to configure the optical transmitter to use the given M-QAM modulation format for an optical channel transmitted over the optical transmission path…) and applying inverse probabilistic constellation shaping on the coherent receiver side (Fig. 6, inverse probabilistic constellation shaping on receiver side using dematcher 620 on the coherent receiver side 614; Col. 16, lines 55-65, In order to apply probabilistic shaping, transmission system 600 also includes matcher 604…and de-matcher 620…For example, matcher 604 may be configured to control the probability of occurrence of certain constellation points on the transmitter side…and de-matcher 620 may be configured to reverse the probabilistic shaping process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the digital signal processing device as taught by Robinson and incorporate the constellation shaping technique taught by Kim since applying probabilistic shaping may enable fine control of spectral efficiency and optical reach in optical transmit systems with improved transmission performance (Kim: Col. 25, lines 64-67).
 Regarding claim 4, Robinson in view of Kim teaches the method as recited in claim 1, wherein Robinson teaches the digital filter implemented in the transmitter DSP applies pre-compensation of a physical-layer impairment (Robinson: Col. 6, lines 40-45, in order to implement pre-compensation…providing compensation for chromatic dispersion…the method can be implemented at the transmitter).  
Regarding claim 5, Robinson in view of Kim teaches the method as recited in claim 1, wherein Robinson teaches the digital filter implemented in the receiver DSP applies post-compensation of a physical-layer impairment (Robinson: Col. 6, lines 40-45, in order to implement pre-compensation…providing compensation for chromatic dispersion…the method can be implemented at the…receiver).  
Regarding claim 6, Robinson in view of Kim teaches the method as recited in claim 1, wherein Robinson teaches a deterministic change in amplitude is determined at least in part by available system margin (Col. 14, lines 4-6, pseudo random modulation of the amplitude of spectral components…may also be applied; a pseudo random change in the amplitude can be applied and will be based not only on the signal being transmitted but also will be based on the available system margin i.e. the functional limitations (available margin) of the digital filter that performs this deterministic change in the system).  
Regarding claim 8, Robinson in view of Kim teaches the method as recited in claim 1, wherein functionality of the transmitter DSP includes scrambling and functionality of the receiver DSP includes descrambling (Robinson: Col. 12, lines 54-55, the ability to pre-process and post-process in the electrical domain enables the optical signal to be essentially scrambled; Col. 13, lines 49-51, the electrical signal can be processed to provide scrambling in the optical domain; Col. 13, lines 65-67, A pseudo randomly selected phase shift can be applied to each frequency component (scrambling) which can be removed on reception (descrambling) and Col. 14, lines 1-3, These changes will destroy the quantized pulse nature of the optical signal thereby making it difficult to intercept). 
Regarding claim 9, Robinson teaches a transmitter device (using the components of Fig. 3; Col. 3, lines 48-50, The invention also provides an optical transmitter for encrypting an optical communications signal to be conveyed across an optical link within an optical communication system) comprising: a digital signal processor (DSP) (Fig. 3, digital signal processing device 10) operative to generate digital drive signals from information bits (Col. 3, lines 61-63, this transmitter uses digital signal processing of an electrical input signal in order to derive a signal for control of an optical modulator…), the DSP operative to obfuscate the information bits (Col. 14, lines 1-3, frequency changes will destroy the quantized pulse nature…thereby making it difficult to intercept without knowledge of the code…) by selecting symbols of a discrete data constellation (Col. 2, lines 18-20, the invention described here applies to multi-level coding schemes…; lines 20-22, the discrete states of multi-level coding schemes are collectively referred to as symbols…), processing the symbols including using a digital filter (Fig. 3, digital filter 14) implemented in the DSP to introduce pseudo-random deterministic changes in phase or both phase and amplitude into the digital drive signals (Col. 13, lines 60-67, the digital electrical filter can be used to implement changes…A pseudo randomly selected phase shift can be applied to each frequency component which can then be removed on reception with knowledge of the pseudo random code…; Claim 16, a receiver digital filter for filtering the electrical signal using an inverse of an encryption function which had been used in the transmission of the optical signal…) which are generated from processing the symbols (Col. 11, lines 4-8, In the example of FIG. 3, the lookup table uses N=8 successive bits of the input signal x(t) to reference successive values…the time window used for calculating each value of the predistorted signal spans a total of 8 symbols…; lines 26-30, In some instances, it may be advantageous to arrange LUT 26 to output more than one numerical value 18 of the predistorted signal 12 for each symbol of the input signal x(t) (the symbols are processed)), such that the discrete data constellation is remapped into a continuous signal without identifiable constellation points (Col. 3, lines 60-65, such that the optical signal transmitted over the link is a continuous analogue signal rather than a series of discrete pulses…; Col. 2, lines 20-22, the discrete states of multi-level coding schemes are collectively referred to as symbols…; Col. 12, line 56-58, an optical signal tapped from a span in the network does not comprise a readily identifiable sequence of binary optical pulses…) thereby eliminating any useful decryption error metric (Col. 14, lines 1-3, frequency changes will destroy the quantized pulse nature i.e. the eavesdropper will not be able to decrypt the original information because of the pseudo random changes made to the information signal); digital-to-analog converters operative to convert the digital drive signals to respective analog drive signals (Fig. 3, using converter 30; Col. 10, lines 30-35, This stream of digital values can then be converted into the corresponding analog signal 12 using a digital to analog converter 30); and one or more modulators operative to modulate a carrier signal or components of the carrier signal with the analog drive signals to produce a modulated carrier signal that conveys the information bits (Fig. 3, modulator 20; Col. 8, lines 25-30, In the illustrate embodiment, electrical to optical conversion is accomplished by using a source 18 coupled to optical modulator 20. In this case, the signal 12 can be used an as input to control the optical modulator 20).  
Although Robinson teaches utilizing the transmitter with multi-level encoding schemes to process the symbols, Robinson doesn’t teach to apply probabilistic constellation shaping to all or a portion of information bits to yield shaped bits, to select symbols of a non-binary data constellation based on the shaped bits and any unshaped portion of the information bits and to process the symbols to yield processed symbols.
Kim teaches applying probabilistic constellation shaping to all information bits to yield shaped bits on the transmitter side (Fig. 6, probabilistic constellation shaping on transmitter side using matcher 604; Col. 16, lines 55-65, For example, matcher 604 may be configured to control the probability of occurrence of certain constellation points on the transmitter side), to select symbols of a non-binary data constellation based on the shaped bit and any unshaped bits (Col. 17, lines 20-25, probabilistic constellation shaping may be applied to a transponder configured to transmit an optical signal using 64QAM…; Col. 2, lines 5-10, the optical transmit network may further include a network management system to configure the optical transmitter to use the given M-QAM modulation format for an optical channel transmitted over the optical transmission path…) and to process the symbols to yield processed symbols by a DSP (Col. 11, lines 5-8, In various embodiments, transmitter 102 and receiver 112 may include respective mapping/de-mapping functionality such as within a digital signal processor (DSP) module (this shows that the transmitter side and the receiver side comprises a DSP that performs the mapping function amongst other functions); Col. 16, line 65 – Col. 17, line 5, Following matcher 604…symbol mapper 608 may map the binary data 602 (now with probabilities shaped by matcher 604) to respective symbols…(processing the symbols by mapping them)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the digital signal processing device as taught by Robinson and incorporate the constellation shaping technique taught by Kim since applying probabilistic shaping may enable fine control of spectral efficiency and optical reach in optical transmit systems with improved transmission performance (Kim: Col. 25, lines 64-67).
Regarding claim 12, Robinson in view of Kim teaches the transmitter device as recited in claim 9, wherein Robinson teaches the digital filter implemented in the DSP is operative to apply pre-compensation of a physical-layer impairment (Robinson: Col. 6, lines 40-45, in order to implement pre-compensation…providing compensation for chromatic dispersion…the method can be implemented at the transmitter).  
Regarding claim 13, Robinson in view of Kim teaches the transmitter device as recited in claim 9, wherein Kim teaches functionality of the DSP includes forward error correction (FEC) encoding (Fig. 6, using FEC encoder 606).  
Regarding claim 21, Robinson in view of Kim teaches the transmitter device as recited in claim 1, wherein functionality of the transmitter DSP includes scrambling (Robinson: Col. 12, lines 54-55, the ability to pre-process and post-process in the electrical domain enables the optical signal to be essentially scrambled; Col. 13, lines 49-51, the electrical signal can be processed to provide scrambling in the optical domain; Col. 13, lines 65-67, A pseudo randomly selected phase shift can be applied to each frequency component (scrambling)). 
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 8538272) in view of Kim et al. (US 10396899) in further view of Sada et al. (US 2008/0069264).
Regarding claim 2, Robinson in view of Kim teaches the method as recited in claim 1, wherein Robinson teaches both the transmitter and receiver need to have information conveying the encryption for proper encryption and decryption (Col. 14, lines 10-15, Information concerning the encryption function implemented by the transmitter digital filter must be conveyed to the receiver so that the appropriate inverse function can be implemented).
Robinson in view of Kim doesn’t explicitly teach that the pseudo-random deterministic changes are a function of a key.  
Sada shows wherein the pseudo-random deterministic changes are a function of a key (paragraph [0041], lines 2-5, generates, based on the key information 11… pseudo-random number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the function of the digital filter taught by Robinson in view of Kim and incorporate the pseudo random changes as a function of a key as taught by Sada so that the designated receiver that shares the key with the transmitter is the only one that can decode the incoming signal thereby allowing for a secure communication to take place.
Regarding claim 10, Robinson in view of Kim teaches the transmitter device as recited in claim 9, wherein Robinson teaches both the transmitter and receiver need to have information convering the encryption for proper encryption and decryption (Col. 14, lines 10-15, Information concerning the encryption function implemented by the transmitter digital filter must be conveyed to the receiver so that the appropriate inverse function can be implemented).
Robinson in view of Kim doesn’t explicitly teach that the pseudo-random deterministic changes are a function of a key.  
Sada shows wherein the pseudo-random deterministic changes are a function of a key (paragraph [0041], lines 2-5, generates, based on the key information 11… pseudo-random number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the function of the digital filter taught by Robinson in view of Kim and incorporate the pseudo random changes as a function of a key as taught by Sada so that the designated receiver that shares the key with the transmitter is the only one that can decode the incoming signal thereby allowing for a secure communication to take place.
Claims 15, 18, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 8538272) in view of Kim et al. (US 10396899) in further view of Sun et al. (US 2014/0308039).
Regarding claim 15, Robinson teaches a coherent receiver device (Fig. 5) comprising: analog-to-digital converters operative to convert the analog received signals (Fig. 5, using O/E 6; Col. 7, lines 10-11, one or more analog to digital converters…) to respective digital received signals (Fig. 5, at receiver DSP 10), wherein the digital received signals are indistinguishable from random noise (Col. 6, lines 7-10, processing the output at the receiver…to accurately detect the input signal within the distorted output signal…; Col. 1, lines 45-46, the transmitted signal will be distorted by transmission impairments such as dispersion and the recovered signal will always include some amount of noise not present at the transmitter…; Col. 13, lines 37-39, By introducing sufficient chromatic dispersion in the optical signal, the result pulse spreading will destroy the nature of the optical signal in the optical span (the received signal ends up having noise because of this)) and lack any useful decryption error metric (Col. 14, lines 1-3, frequency changes will destroy the quantized pulse nature i.e. the eavesdropper will not be able to decrypt the original information because of the pseudo random changes made to the information signal); and a digital signal processor (DSP) operative to process the digital received signals to yield recovered bits (Col. 7, lines 5-13, the received electrical signal components are then sampled using ADCs and digitally filtered using the compensation function to generate an output electrical signal which is a substantially undistorted version of the original communications signal…), the DSP operative to use a digital filter (Fig. 5, filter 14) implemented in the DSP to remove pseudo-random deterministic changes in phase or both phase and amplitude (Col. 13, line 65 – Col. 14, line 3) from the digital received signals (Claim 16, a receiver digital filter for filtering the electrical signal using an inverse of an encryption function which had been used in the transmission of the optical signal…; Col. 13, lines 65-67, which can then be removed on reception with knowledge of the pseudo random code…). 
Although Robinson teaches the receiver, Robinson doesn’t teach the receiver comprises the DSP operative to perform symbol-to-bit demapping according to a discrete non- binary data constellation, to apply inverse probabilistic constellation shaping.
Kim teaches applying probabilistic constellation shaping on the transmitter side (Fig. 6, probabilistic constellation shaping on transmitter side using matcher 604; Col. 16, lines 55-65, In order to apply probabilistic shaping, transmission system 600 also includes matcher 604…and de-matcher 620…For example, matcher 604 may be configured to control the probability of occurrence of certain constellation points on the transmitter side…and de-matcher 620 may be configured to reverse the probabilistic shaping process) and also teaches the receiver DSP (Fig. 6, DSP 614) performing symbol to bit demapping according to a non-binary data constellation (Fig. 6, using de-mapper 616; Col. 17, lines 5-10, coherent receiver and DSP 614 may use de-mapper 616 to retrieve the modified and mapped portion of binary data…; Col. 4, lines 10-14, send a command to the optical receiver to use the given M-QAM modulation format for the optical channel…) and applying inverse probabilistic constellation shaping on the receiver side (Fig. 6, inverse probabilistic constellation shaping on receiver side using dematcher 620; Col. 16, lines 55-65, In order to apply probabilistic shaping, transmission system 600 also includes matcher 604…and de-matcher 620…For example, matcher 604 may be configured to control the probability of occurrence of certain constellation points on the transmitter side…and de-matcher 620 may be configured to reverse the probabilistic shaping process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the coherent receiver and its DSP as taught by Robinson and incorporate the structure and functionality of the receiver DSP, including the constellation shaping technique taught by Kim since applying probabilistic shaping may enable fine control of spectral efficiency and optical reach in optical transmit systems with improved transmission performance (Kim: Col. 25, lines 64-67).
Although Robinson in view of Kim teaches the coherent receiver, Robinson in view of Kim doesn’t teach the receiver comprises a mixer and down-conversion module operative to mix a received modulated carrier signal with a local version of an unmodulated carrier signal and operative to output analog received signals.
Sun teaches a coherent receiver device (Fig. 5, receiver 253; paragraph [0015], Fig. 5 is a diagram illustrating example components of an optical receiver) comprising: a mixer and down-conversion module (Fig. 5, mixer and down-conversion module 520) operative to mix a received modulated carrier signal (Fig. 5, input signal to 520) with a local version of an unmodulated carrier signal (Fig. 5, using local oscillator 510) and operative to output analog received signals (paragraph [0054], lines 2-4, local oscillator 510 may provide a reference signal to hybrid mixer 520; paragraph [0055], hybrid mixer 520 may receive a reference signal from local oscillator 510…hybrid mixer 520 may supply components associated with the input signal and the reference optical signal to detectors 530; paragraph [0056], lines 1-3, Detectors 530 may include one or more photodetectors such as a photodiode to receive the output optical signal from hybrid mixer 520…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coherent receiver as taught by Robinson in view of Kim and incorporate the mixer down conversion module as taught by Sun in order for the transmitted communication to be properly received for decoding at the receiver.
Regarding claim 18, Robinson in view of Kim in further view of Sun teaches the coherent receiver device as recited in claim 15, wherein the digital filter implemented in the DSP applies post-compensation of a physical-layer impairment (Robinson: Col. 6, lines 40-45, in order to implement pre-compensation…providing compensation for chromatic dispersion…the method can be implemented at the…receiver).  
Regarding claim 19, Robinson in view of Kim in further view of Sun teaches the coherent receiver device as recited in claim 15, wherein Kim teaches the functionality of the DSP includes forward error correction (FEC) decoding and error correction (Fig. 6, using FEC decoder 618; Col. 17, lines 11-13, this binary data may be processed by FEC decoder 618 and de-matcher 620 to recover the originally received binary data 602).  
Regarding claim 22, Robinson in view of Kim in further view of Sun teaches the method as recited in claim 1, wherein functionality of the DSP includes descrambling (Robinson: Col. 12, lines 54-55, the ability to pre-process and post-process in the electrical domain enables the optical signal to be essentially scrambled; Col. 13, lines 49-51, the electrical signal can be processed to provide scrambling in the optical domain; Col. 13, lines 65-67, A pseudo randomly selected phase shift can be applied to each frequency component (scrambling) which can be removed on reception (descrambling) and Col. 14, lines 1-3, These changes will destroy the quantized pulse nature of the optical signal thereby making it difficult to intercept).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 8538272) in view of Kim et al. (US 10396899) in further view of Sun et al. (US 2014/0308039) and in further view of Sada et al. (US 2008/0069264).
Regarding claim 16, Robinson in view of Kim in further view of Sun teaches the coherent receiver device as recited in claim 15, wherein Robinson teaches both the transmitter and receiver need to have information conveying the encryption for proper encryption and decryption (Col. 14, lines 10-15, Information concerning the encryption function implemented by the transmitter digital filter must be conveyed to the receiver so that the appropriate inverse function can be implemented).
Robinson in view of Kim in further view of Sun doesn’t explicitly teach that the pseudo-random deterministic changes are a function of a key.  
Sada shows wherein the pseudo-random deterministic changes are a function of a key (paragraph [0041], lines 2-5, generates, based on the key information 11… pseudo-random number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the function of the digital filter taught by Robinson in view of Kim in further view of Sun and incorporate the pseudo random changes as a function of a key as taught by Sada so that the designated receiver that shares the key with the transmitter is the only one that can decode the incoming signal thereby allowing for a secure communication to take place.
______________________________________________________________________________

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637